SUPPLEMENT DATED MAY 1, 2015 to PROSPECTUS DATED MAY 1, 2009 FOR FUTURITY III PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY II PROSPECTUSES DATED MAY 1, 2006 FOR FUTURITY SELECT FOUR PLUS, FUTURITY SELECT INCENTIVE, FUTURITY SELECT FREEDOM, FUTURITY SELECT SEVEN, FUTURITY FOCUS II, FUTURITY SELECT FOUR, AND FUTURITY ACCOLADE ISSUED BY DELAWARE LIFE INSURANCE COMPANY DELAWARE LIFE VARIABLE ACCOUNT F This supplement contains information regarding changes to investment options that are available under your Contract. Effective immediately, the names of the following investment options have changed: Old Name New Name AllianceBernstein Growth and Income Portfolio AB Growth and Income Portfolio AllianceBernstein Global Thematic Growth Portfolio AB Global Thematic Growth Portfolio AllianceBernstein International Growth Portfolio AB International Growth Portfolio AllianceBernstein Small Cap Growth Portfolio AB Small Cap Growth Portfolio THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Futurity US5/2015
